DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/3/2019, 5/5/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirata (US 20180219277 A1) in view of Bezama (US 20060002088 A1)

With regards to [Claim 1] (Original) Hirata disclose(s):
A heat-dissipation mechanism (fig. 3), comprising: 
an antenna reflector plate (31; figs 3 and 8; [0065]) on which a reflector surface for reflecting an electromagnetic wave is formed (see antennas 4 which involves radiation of electromagnetic waves; fig 6/8; [0060]); and 
at least one conductor fin (32) connected to the reflector plate (31) crosswise, 

Hirata does not disclose(s):
wherein the conductor fin includes at least one slit portion that separates the conductor fin in a direction intersecting with the reflector surface, and 
the slit portion includes at least one bridging conductor portion that connects portions of the conductor fin, the portions being separated across the slit portion.  
Bezama teaches
ninety degree rotated from an elongated direction of the fin (see G1 separating portions in vertical direction of fig 17a which is a direction 90 degrees rotated from an elongated direction of the fin) 
the slit portion (171/173) includes at least one bridging conductor portion (G1) that connects portions of the conductor fin (see G1 connecting potions of fin 170), the portions being separated across the slit portion (see portions of 170 being separated by G1; fig 17a).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the heat-dissipation mechanism of Hirata by implementing the conductor fin includes at least one slit portion that separates the conductor fin in a direction ninety degree rotated from an elongated direction of the fin, and  the slit portion includes at least one bridging conductor portion that connects portions of the conductor fin, the portions being separated across the slit portion as disclosed by Bezama in order to increase cooling capacity as taught/suggested by Bezama ([0082]).
Further, implementing the at least one slit portion that separates the conductor fin in a direction ninety degree rotated from an elongated direction of the fin as taught by Bezama within the fins of Hirata would yield the predictable result of the slits separating the conductor fins in a direction intersecting the reflector surface while being ninety degree rotated from an elongated direction of the fins.

With regards to [Claim 2] (Original) Hirata disclose(s):
The heat-dissipation mechanism according to claim 1, 
Bezama further disclose(s):
wherein the conductor fin (fig 17a) further includes an additional conductor portion (see upper portion of 170 in fig 17b) being distant from the bridging conductor portion (G1) and 

With regards to [Claim 3] (Currently Amended) Hirata disclose(s):
The heat-dissipation mechanism according to claim 1, 
Bezama further disclose(s):
wherein the bridging conductor portion includes a meandering shape (see annotated fig 17b).  

    PNG
    media_image1.png
    221
    531
    media_image1.png
    Greyscale


With regards to [Claim 4] (Currently Amended) Hirata as modified disclose(s):
The heat-dissipation mechanism according to claim 1, 
Hirata as modified does not disclose(s):
wherein a distance between the slit portion closest to the reflector surface among the slit portions and the reflector surface is 1/4 or less of a wavelength in vacuum of an electromagnetic wave emitted by an antenna.  
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art  to have configured a distance between the slit portion (171/173)  of Bezema closest to a reflector surface and the reflector surface being 1/4 or less of 

With regards to [Claim 6] (Currently Amended) Hirata as modified disclose(s):
Claim 1
Hirata further disclose(s):
A wireless communication device (see fig 8), comprising: 
the heat-dissipation mechanism according to claim 1; 
one or more antennas (4; [0057]) disposed on the reflector surface (31); and 
a transceiver circuit (22; see [007] for signals being transmitted and received that involves a transceiver) that is connected to the reflector plate (see 5 connected to 31 in fig 3) and transmits and receives a wireless signal through the antenna [0007].  

With regards to [Claim 7] (Original) Hirata as modified disclose(s):
The wireless communication device according to claim 6,
Hirata further disclose(s):
further comprising: 
a radome (13, 14; fig 6) that is formed in such a way as to cover the antenna (12), and has at least one opening (see 14 covering opening formed by plurality of 13 in fig 6 [0064]).  

With regards to [Claim 8] (Original) Hirata disclose(s):
The wireless communication device according to claim 7, 
Hirata further disclose(s):


With regards to [Claim 9] (Currently Amended) Hirata as modified disclose(s):
The wireless communication device according to claim 6 
Hirata further disclose(s):
wherein the antenna is standing in a direction orthogonal to the reflector surface (see 12 in fig 6 being orthogonal to the bottom surface where the reflector surface 31 is located).  

With regards to [Claim 10] (Original) Hirata as modified disclose(s):
The wireless communication device according to claim 9, 
Hirata further disclose(s):
wherein the antenna includes: 
a first element array (see multiple 4 in fig 3; see each 4 having two dipoles in fig 6; [0059-0060]) composed of a plurality of first antenna elements extending in a first direction (see one dipole formed by 11a, 11b in first direction in fig 6); and 
a second element array (see multiple 4 in fig 3; see each 4 having two dipoles in fig 6; [0059-0060])  composed of a plurality of second antenna elements extending in a second direction orthogonal to the first direction (see one dipole formed by 11c, 11d in second direction orthogonal to first direction of dipole 11a-11b in fig 6), and 
a plurality of the first element arrays are arranged at intervals in the second direction and a plurality of the second element arrays are arranged at intervals in the first direction (see 4 located between intervals in fig 3).  

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirata (US 20180219277 A1) in view of Bezama (US 20060002088 A1) as applied to claim 1 above, and further in view of McBain (US 20070258216)

With regards to [Claim 5] (Currently Amended) Hirata as modified disclose(s):
The heat-dissipation mechanism according to claim 1, 
Hirata as modified does not disclose(s):
wherein the conductor fin includes a plurality of conductor layers, and the conductor layers are connected by a conductor via.  
McBain teaches
wherein the conductor fin (116, 128, 130; fig 6) includes a plurality of conductor layers (116, 128, 130; fig 6), and the conductor layers are connected by a conductor via (132; [0069]).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the heat-dissipation mechanism of modified Hirata by implementing the conductor fin includes a plurality of conductor layers, and the conductor layers are connected by a conductor via as disclosed by McBain in order to increase heat dissipation reliability as taught/suggested by McBain ([0066]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sundaram (US 2018/0301269)

    PNG
    media_image2.png
    425
    576
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/RENAN LUQUE/            Primary Examiner, Art Unit 2844